                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 JENNIFER SUZANNE DAWSON,

        Plaintiff,

                                                           l:18-cv-00240(LMB/MSN)

 DELTA AIR LINES,INC.,

        Defendant.


                                  MEMORANDUM OPINION


       Before the Court is defendant Delta Air Lines, Inc.'s Motion to Dismiss [Dkt. No. 20]to

which plaintiff, with the assistance of counsel, has replied. Dkt. No. 24. For the reasons that

follow,the defendant's Motion to Dismiss will be granted.

                                       I. BACKGROUND


       Initially proceeding pro se. plaintiff Jennifer Suzanne Dawson("Dawson" or "plaintiff)

first filed a Complaint for Employment Discrimination [Dkt. No. 1] on March 5,2018, alleging

that defendant Delta Air Lines, Inc.("Delta" or "defendant")failed to promote her and subjected

her to unequal treatment based on her gender and mental disability in violation Title VII of the

Civil Rights Act of 1964("Title VII"),42 U.S.C. § 2000e et sea., and the Americans with

Disabilities Act of 1990("ADA"),42 U.S.C. § 12112 et sea. Dkt. No. 1-1 at 1-2. She also stated

that, according to her "best recollection," she filed a charge with the Equal Employment

Opportunity Commission("EEOC")on November 1,2017. Dkt. No. 1 at 5. For relief, she

sought $750,000 in damages and "retiree status to include lifetime flight benefits." Id at 6. On

July 23,2018,Dawson filed an Amended Complaint("Compl.")[Dkt. No. 17], again alleging

Title VII and ADA violations, including claims offailure to promote and unequal conditions of
